Case 2:13-cr-20402-RHC-LJM ECF No. 58, PageID.210 Filed 06/08/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                        Criminal Case No. 13-20402

SEAN GOSSMAN,

               Defendant.
                                                 /

            ORDER GRANTING AN EXTENSION OF TIME TO COMPLETE
               A PSYCHOLOGICAL EVALUATION OF DEFENDANT

       On February 19, 2021, the court ordered that Defendant Sean Gossman be

transferred to “a suitable facility for [a] psychiatric or psychological examination” and

that a written copy of the resulting report be filed with the court. (ECF No. 56.)

       The court recently received a letter from J.F. Williams, the Warden of FCI

Englewood, dated May 17, 2021. (Ex. 1.) The letter indicates that Defendant was

transferred to FCI Englewood on April 23, 2021. Due to COVID-19 quarantine

requirements necessitated by the transfer, the letter requests that the Bureau of Prisons

(“BOP”) be granted additional time to complete the ordered evaluation. The letter states

that the 30-day study is expected to be completed by June 7, 2021, and that a copy of

the evaluation will be sent to the court by June 21, 2021.

       The parties both stipulate to the requested extension, and the court finds the

unique circumstances created by the COVID-19 pandemic justify such an extension.

Accordingly,
Case 2:13-cr-20402-RHC-LJM ECF No. 58, PageID.211 Filed 06/08/21 Page 2 of 2




           IT IS ORDERED that the Bureau of Prisons is granted additional time to

complete the ordered psychiatric or psychological evaluation. A copy of the report shall

be submitted to the court by June 21, 2021.

                                                                       s/Robert H. Cleland
                                                                       ROBERT H. CLELAND
                                                                       UNITED STATES DISTRICT JUDGE

Dated: June 7, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, June 7, 2021, by electronic and/or ordinary mail.

                                                                       s/Lisa Wagner
                                                                       Case Manager and Deputy Clerk
                                                                       (810) 292-6522

S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\13-20402.GOSSMAN.OrderExtendPhyscEval.AAB.docx




                                                                            2
